19-4295
     Xiao Ting v. Garland
                                                                                   BIA
                                                                               Lurye, IJ
                                                                           A206 077 055

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RICHARD C. WESLEY,
 9            JOSEPH F. BIANCO,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   ZHU XIAO TING, AKA XIAO TING
15   ZHUO,
16                 Petitioner,
17
18                     v.                                        19-4295
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22                 Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                   Mona Liza F. Lao, Esq.,
26                                     New York, NY.
27
28   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
29                                     Assistant Attorney General; Greg
30                                     D. Mack, Senior Litigation
 1                                  Counsel; Shahrzad Baghai, Trial
 2                                  Attorney, Office of Immigration
 3                                  Litigation, United States
 4                                  Department of Justice, Washington,
 5                                  DC.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Zhu Xiao Ting, a native and citizen of the

12   People’s Republic of China, seeks review of a November 29,

13   2019, decision of the BIA affirming a February 28, 2018,

14   decision    of   an    Immigration     Judge    (“IJ”)   denying   Ting’s

15   application for asylum, withholding of removal, and relief

16   under the Convention Against Torture (“CAT”).             In re Zhu Xiao

17   Ting, No. A206 077 055 (B.I.A. Nov. 29. 2019), aff’g No. A206

18   077 055 (Immig. Ct. N.Y. City Feb. 28, 2018).              We assume the

19   parties’ familiarity with the underlying facts and procedural

20   history.

21       Under    the      circumstances,     we    have   reviewed   the   IJ’s

22   decision as modified by the BIA, i.e., minus the IJ’s findings

23   that the BIA did not reach.          See Xue Hong Yang v. U.S. Dep’t

24   of Justice, 426 F.3d 520, 522 (2d Cir. 2005).             The applicable

25   standards of review are well established.                  See 8 U.S.C.


                                          2
 1   § 1252(b)(4)(B) (“[T]he administrative findings of fact are

 2   conclusive    unless      any     reasonable         adjudicator       would     be

 3   compelled to conclude to the contrary.”). “[W]e review the

 4   agency’s decision for substantial evidence and must defer to

 5   the factfinder’s findings based on such relevant evidence as

 6   a reasonable mind might accept as adequate to support a

 7   conclusion.” Singh v. Garland, 11 F.4th 106, 113 (2d Cir.

 8   2021)   (internal       quotation     marks        omitted).    “The    scope    of

 9   review under the substantial evidence standard is exceedingly

10   narrow, and we will uphold the BIA’s decision unless the

11   petitioner    demonstrates        that       the   record   evidence      was    so

12   compelling that no reasonable factfinder could fail to find

13   him   eligible    for    relief.”     Id.      (internal       quotation      marks

14   omitted).

15         “Considering the totality of the circumstances, and all

16   relevant factors, a trier of fact may base a credibility

17   determination on the demeanor, candor, or responsiveness of

18   the   applicant     . . .,      the   inherent         plausibility      of     the

19   applicant’s      . . .    account,       the       consistency    between       the

20   applicant’s . . . written and oral statements . . ., the

21   internal    consistency      of     each      such    statement,       [and]    the

22   consistency of such statements with other evidence of record


                                              3
 1   . . . without regard to whether an inconsistency, inaccuracy,

 2   or falsehood goes to the heart of the applicant’s claim, or

 3   any other relevant factor.”         8 U.S.C. § 1158(b)(1)(B)(iii).

 4   “We defer . . . to an IJ’s credibility determination unless,

 5   from the totality of the circumstances, it is plain that no

 6   reasonable fact-finder could make such an adverse credibility

 7   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

 8   2008); accord Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d

 9   Cir.    2018).     Substantial   evidence    supports   the   agency’s

10   determination that Ting was not credible as to her claim that

11   police detained and beat her for attending an underground

12   church in China and that she feared persecution under the

13   family planning policy for having had a child out of wedlock.

14          In finding Ting not credible, the agency reasonably

15   relied on inconsistencies between her credible fear interview

16   and merits hearing regarding why she was detained and whether

17   police beat her.        See 8 U.S.C. § 1158(b)(1)(B)(iii); Ming

18   Zhang v. Holder, 585 F.3d 715, 724–25 (2d Cir. 2009) (finding

19   a   credible     fear   interview   record   reliable   when    it   is

20   typewritten, demonstrates that the applicant understood the

21   questions, reflects questions about past harm or fear of

22   future harm, and is conducted with an interpreter).                  The


                                         4
 1   agency also reasonably relied on Ting’s inconsistent evidence

 2   regarding how many times she had married, how she met her

 3   current husband, and when she attended church.                   See 8 U.S.C.

 4   § 1158(b)(1)(B)(iii).          Ting       did    not   provide    compelling

 5   explanations   for   the   inconsistencies.               See     Majidi    v.

 6   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 7   do   more   than   offer   a     plausible         explanation      for    his

 8   inconsistent statements to secure relief; he must demonstrate

 9   that a reasonable fact-finder would be compelled to credit

10   his testimony.” (internal quotation marks omitted)).

11        The agency also reasonably relied on her failure to

12   rehabilitate   her   testimony            with   reliable   corroborating

13   evidence.   See 8 U.S.C. § 1158(b)(1)(B)(ii) (“Where the trier

14   of fact determines that the applicant should provide evidence

15   that corroborates otherwise credible testimony, such evidence

16   must be provided unless the applicant does not have the

17   evidence and cannot reasonably obtain the evidence.”); Zou v.

18   Garland, No. 19-2003, 2021 WL 4097775, at *1 (2d Cir. Sept.

19   9, 2021) (“Even absent an adverse credibility determination,

20   a lack of corroboration may be an independent basis for the

21   denial of relief.”).       The agency reasonably declined to

22   credit statements from interested parties and acquaintances


                                           5
 1   who   did     not   have      first-hand     knowledge   of    her    alleged

 2   persecution in China.           See Y.C. v. Holder, 741 F.3d 324, 332,

 3   334 (2d Cir. 2013) (deferring to agency’s determination of

 4   weight of evidence).

 5         Given     the        inconsistencies     and   lack     of     reliable

 6   corroboration, the agency’s adverse credibility determination

 7   is    supported       by     substantial     evidence.        See    8 U.S.C.

 8   § 1158(b)(1)(B)(iii).           That determination is dispositive of

 9   asylum, withholding of removal, and CAT relief because all

10   three claims were based on the same factual predicate.                   See

11   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

12         For the foregoing reasons, the petition for review is

13   DENIED.     All pending motions and applications are DENIED and

14   stays VACATED.

15                                        FOR THE COURT:
16                                        Catherine O’Hagan Wolfe,
17                                        Clerk of Court
18




                                           6